DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
2.	Claims 1, 3-4, 7-14, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al (WO 2008/010198, cited with equivalent US 20100062238) in view of Koichi et al (JP 08291186), cited in IDS.
Doyle discloses in situ polymerization of an activated monomer form known as anionically polymerized Lactam-12 (APLC-12). The polymerization system involves the heating of the pre-polymer under certain conditions, the addition of a suitable catalyst (such as titanate, for example, see 0126),  which initiates the polymerization reaction, and the infiltration of the pre-activated melt in the heated tool (i.e. template, see [0136]) filled with suitable fiber reinforcements (glass fibers, see 0123). At certain mold temperature it is possible to polymerize the pre-polymer to form PA-12 (see 0121). After cooling the integrated part was removed from the forming tool (0136), converting prepreg into an article.
 Doyle discloses that the monomer polymerizes in step iii, where the contact with monomer mold and the fibers occur (see 0034 and 0044] and the thermoplastic material can be polymerized once in the desired location.
Doyle discloses that the composition above used for turbine blade and contains at least part of the template (tool) used (see Figures 1-11, and (0099-0109)).
Doyle does not teach pre-treated glass fibers.
Koichi et al discloses a silane coupling agent capable of treating in an aqueous system, excellent in adhesion properties, and capable of producing a product having a high mechanical strength from a glass substrate with a synthetic resin by heat-treating an isocyanate silane with epsilon-caprolactam.
Koichi claims the claimed silane coupling agent (see claim 1)
Koichi further claims a surface treated glass base material which processes a glass base material with the silane coupling agent and mold goods which impregnate a synthetic resin to the surface treatment glass base material (see claims 3-4). Koichi teaches that due to good adhesion of surface treated glass base material and a mold the composite with excellent mechanical properties can be obtained. 
Doyle teaches that good mechanical properties are important to the turbine blades and it is difficult to achieve them because of article dimensions and technological problems.
Therefore, it would have been obvious to a person of ordinary skills in the art to use treated glass fibers from Koichi in Doyle's application in order to achieve good mechanical properties highly desirable in the manufacturing of the turbine blades.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-4, 6-13 and 15-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10202501, cited in IDS in view of Koichi et al . 
 
U.S. Patent No. 10202501 claims a  fiber-reinforced composite article comprising a polymer matrix and treated fibers reinforcing the polymer matrix, which  include a first initiator precursor in contact with a surface on the treated fibers and a second initiator precursor present in a pre-polymerized composition that formed the polymer matrix, where the first initiator precursor reacts with the second initiator precursor to form an initiator capable of initiating a polymerization of the pre-polymerized composition to form the polymer matrix. 
The composition includes caprolactam and a catalyst. 
The treated fibers also included a polymerization compound in contact with the surface on the treated fibers, wherein the polymerization compound has the formula: 
R--X--(I)n wherein n is an integer with a value of 1 to 5;  R comprises a terminal moiety selected from the group consisting of a hydrogen and a hydrocarbyl group, X comprises a linking moiety that links the R moiety with one or more I moieties;  and (I) n comprises one or more polymerization 
initiator moieties, wherein each of the initiator moieties is the same or different. 

 U.S. Patent No. 10202501 fails to teach treated fibers.

Koichi et al discloses a silane coupling agent capable of treating in an aqueous system, excellent in adhesion properties, and capable of producing a product having a high mechanical strength from a glass substrate with a synthetic resin by heat-treating an isocyanate silane with epsilon-caprolactam.
Koichi claims the following silane coupling agent (meeting the limitations of claim 23):
Koichi further claims a surface treated glass base material which processes a glass base material with the silane coupling agent and mold goods which impregnate a synthetic resin to the surface treatment glass base material (see claims 3-4). Koichi teaches that due to good adhesion of surface treated glass base material and a mold the composite with excellent mechanical properties can be obtained. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use treated glass fibers from Koichi in Doyle's application in order to achieve good mechanical properties.


4.	Claims 1, 5 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11091598 in  view of Koichi et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11091598 recites a system for manufacturing a polyester-containing prepreg comprising a fabric or mat (i.e. plurality of fibers), a macrocyclic polyester oligomer resin being in contact with a catalyst upon application of the macrocyclic polyester oligomer resin to the fabric or mat, the catalyst facilitating polymerization of the macrocyclic polyester oligomer resin to form a polyester polymer. 

U.S. Patent No. 10202501 fails to teach treated fibers.

Koichi et al discloses a silane coupling agent capable of treating in an aqueous system, excellent in adhesion properties, and capable of producing a product having a high mechanical strength from a glass substrate with a synthetic resin by heat-treating an isocyanate silane with epsilon-caprolactam.
Koichi further claims a surface treated glass base material which processes a glass base material with the silane coupling agent and mold goods which impregnate a synthetic resin to the surface treatment glass base material (see claims 3-4). Koichi teaches that due to good adhesion of surface treated glass base material and a mold the composite with excellent mechanical properties can be obtained. 
Therefore, it would have been obvious to a person of ordinary skills in the art to use treated glass fibers from Koichi in Doyle's application in order to achieve good mechanical properties.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765